Citation Nr: 1012479	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA benefits.  


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel








INTRODUCTION

The Veteran had active service from November 1942 to May 
1943.  He died in March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Although the appellant initially requested 
a travel Board hearing, she subsequently withdrew her Board 
hearing request. 


FINDINGS OF FACT

1.  The appellant was married to the Veteran from June 1954 
until they divorced in 1970.

2.  The Veteran was divorced at the time of his death.

3.  The appellant does not contend, and the record does not 
show, that the appellant was married to the Veteran or 
cohabitated continuously with him from the date of their 
marriage until the date of his death.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit had held previously that any error in VCAA 
notice should be presumed prejudicial and VA must bear the 
burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme 
Court recently reversed the Federal Circuit's decision in 
Sanders, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2) which provides that, in conducting review of 
decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court essentially 
held in Sanders that-except in cases where VA has failed to 
meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim-(1) the burden of 
proving harmful error must rest with the party raising the 
issue; (2) the Federal Circuit's presumption of prejudicial 
error in Sanders imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process; and 
(3) determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

The Board notes that, in this case, although a letter 
meeting VCAA notice requirements is not of record, the 
appellant was advised of what was required to substantiate 
her claim in March 2008 correspondence and in the procedural 
documents issued to her during the course of the appeal.  
More importantly, the appellant has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate her claim.  The file contains several 
statements by her concerning the status of her marriage to 
and divorce from the Veteran, and concerning whether and 
when she cohabitated with the Veteran.  Those statements 
show that she clearly is aware of the evidence and 
information relevant to her claim.   The Board moreover 
points out that the dispositive facts in this case are not 
in dispute.  The appellant has indicated several times that 
she and the Veteran were divorced at the time of his death, 
and that she did not live with the Veteran after the 
divorce.  She has not once suggested that she was married to 
or living with the Veteran at the time of his death or at 
any time after their divorce.  The Board consequently finds 
that the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  

In light of the Supreme Court's decision in Sanders, the 
Board finds that any failure to satisfy the duty to notify 
constitutes harmless error and is not prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, no additional development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of pertinent records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because the appeal in this case involves the 
appellant's claim of entitlement to recognition as the 
Veteran's surviving spouse, the Board finds that an 
examination is unnecessary.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains a copy of 
the marriage license for the marriage between the appellant 
and the Veteran.  Moreover, the appellant's statements in 
support of the claim are of record.  As noted elsewhere, the 
appellant does not contend that she was married to the 
Veteran or cohabited continuously with him between the date 
of their marriage and the date of his death.  Instead, she 
contends that she is entitled to recognition as the 
Veteran's surviving spouse based on her prior marriage to 
the Veteran which ended in divorce.  The Board has reviewed 
such statements carefully and concludes that no available 
outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The appellant contends that she is entitled to recognition 
as the Veteran's surviving spouse based on her marriage to 
him between June 1954 and their divorce in 1970.  Although 
the appellant concedes that she and the Veteran were 
divorced at the time of his death in March 1983 and that 
they did not live together continuously between the date of 
their marriage and the date of his death, she contends that 
their prior marriage entitles her to recognition as his 
surviving spouse.

Certain VA death benefits, including death pension, death 
compensation, DIC benefits, and accrued benefits are payable 
to a Veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" means a person who was the 
spouse of a Veteran at the time of the Veteran's death, and 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, 
or procured by, the Veteran without the fault of the spouse) 
and who has not remarried or (in cases not involving 
remarriage) has not since the death of the Veteran lived 
with another person and held himself or herself out openly 
to the public to be the spouse of such other person.  A 
spouse is a person whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to recognition 
as the Veteran's surviving spouse for purposes of VA 
benefits.  Although a divorce decree is not of record, when 
she filed her formal claim for VA benefits in March 2008, 
the appellant stated that she had married the Veteran in 
1954 and they were divorced in 1970.  The Board notes that 
the Veteran, on a VA Form 21-526 submitted in November 1972, 
also indicated that he was divorced from the appellant.  On 
her March 2008 application, the appellant also stated that 
she had remarried after divorcing the Veteran and that her 
second husband had died.  In response to the question of 
whether she had lived continuously with the Veteran from the 
date of their marriage to the date of his death, the 
appellant checked "No."  She stated further that she had 
divorced the Veteran after she became ill and because "he 
was not understanding."  

The Veteran's death certificate, date-stamped as received by 
the RO in May 2008, shows that he died in March 1983 and was 
divorced at the time of his death.  A copy of the marriage 
license for the marriage between the appellant and the 
Veteran, also date-stamped as received by the RO in May 
2008, shows that they were married in June 1954.  

In a May 2008 statement, the appellant again stated that she 
had not lived continuously with the Veteran from the date of 
their marriage to the date of his death.  She also stated 
that she had separated from the Veteran because he did not 
support her "because of weakness [and] wasn't stable."  In a 
statement on her September 2008 substantive appeal (VA 
Form 9), the appellant contended that she had been married 
to the Veteran for 16 years before they got divorced.  She 
also stated that she would have stayed married to the 
Veteran but "he didn't understand how to support a wife 
[and] had a weakness."  

The requirement of marriage or continuous cohabitation prior 
to death is a fundamental prerequisite to recognition as a 
Veteran's surviving spouse.  See 38 C.F.R. § 3.326(a) 
(2009).  Because the evidence clearly indicates that the 
appellant did not live with the Veteran continuously between 
the date of their marriage in June 1954 and his death in 
March 1983, and because the appellant herself concedes that 
she and the Veteran were divorced in 1970 - approximately 
13 years prior to the Veteran's death - and did not live 
continuously with the Veteran between the date of their 
marriage and the date of his death, the Board finds that she 
is not entitled to recognition as the Veteran's surviving 
spouse for purposes of VA benefits.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA benefits is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


